Citation Nr: 1010106	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC), based on 
the need for the regular aid and attendance of another person 
(A&A) or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to 
September 1979, and from January 1980 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision that, in 
pertinent part, denied entitlement to SMC based on the need 
for regular A&A.  The Veteran timely appealed.

In August 2008, the Veteran testified during a video 
conference hearing before the undersigned.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-
connected skin and psychiatric disabilities preclude him from 
performing necessary daily activities without assistance from 
others.


CONCLUSION OF LAW

The criteria for SMC, based on the Veteran's need for regular 
A&A, are met. 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.352 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through a May 2006 letter, the RO notified the Veteran of 
elements needed to establish entitlement to SMC based on the 
need for regular A&A or on being housebound.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the May 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations or opinions in connection with the claim on 
appeal, reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

A Veteran shall be considered to be in need of a regular A&A 
(aid and attendance) if the Veteran has the anatomical loss 
or loss of use of both feet, one hand and one foot, or is so 
helpless or blind or permanently bedridden as to need or 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In determining whether the Veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered:  Inability of the 
Veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
Veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the Veteran from hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a).

Determinations that the Veteran is so helpless, as to be in 
need of regular A&A will not be based solely upon an opinion 
that the Veteran's condition is such as would require him to 
be in bed. They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a).

The performance of the necessary A&A service by a relative of 
the Veteran or other member of his household will not prevent 
the granting of the additional allowance. 38 C.F.R. § 
3.352(c).

In this case, the Veteran is neither blind nor bedridden, nor 
confined to a nursing home.  Notwithstanding that the Veteran 
has marked functional impairment in both his feet and hands, 
the evidence reflects that he has neither the anatomical loss 
nor the loss of use of both feet, or of one hand and one 
foot.  Hence, in order to meet the regulatory criteria for 
A&A, the evidence must demonstrate that the Veteran is so 
helpless as to need or require the regular aid and attendance 
of another person.  38 C.F.R. § 3.350(b).

It is not required that all of the factors enumerated in 
38 C.F.R. § 3.352(a) be found to exist.  The particular 
personal function which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  Moreover, the evidence must establish that the 
Veteran is so helpless as to need regular A&A, not that there 
is a constant need for A&A.  38 C.F.R. § 3.352(a); see 
VAOPGCPREC 21-94.

The Veteran's service-connected disabilities include 
hyperkeratosis of the palms and soles of feet, evaluated as 
50 percent disabling; and dysthymic disorder, evaluated as 50 
percent disabling.  Records show that, since April 2002, 
total disability rating based on individual unemployability 
(TDIU) has been established.

The report of an October 2000 VA examination includes a 
diagnosis of "severe hyperkeratosis to the point of almost 
complete disability."  The examiner commented that the 
Veteran's condition was "quite marked and debilitating in 
nature."  He reportedly was unable to open door knobs or 
prepare food.  The examiner opined that the Veteran could not 
perform other activities of daily living and further 
assistance should be provided to the Veteran, in terms of 
assistive devices for daily living-such as a wheelchair.

VA treatment records show that numerous therapies have been 
used for the Veteran's hyperkeratosis-including medicated 
creams applied daily, prescription drugs, as well as 
antibiotics.  Examination in July 2002 revealed a very thick 
yellow colored palm skin and sole skin with increased 
dermatoglyphics, nail dystrophy, and maceration between the 
toes; there presently were no open sores or fissures.  In 
August 2003, the Veteran reported that soaking his feet in 
warm water sometimes helped relieve the pain.  An August 2004 
examiner concluded that the Veteran's palmar-plantar 
keratoderma was a chronic condition, which had been present 
since 1978 and had progressively worsened.  That examiner 
noted these areas were very painful to manipulation, and that 
the Veteran obviously was in pain when he tried to extend his 
fingers out and, thus, limited his movement.

VA treatment records, dated in June 2005, include an Axis I 
diagnosis of dysthymia, and a global assessment of 
functioning (GAF) score of 41.

In May 2006, the Veteran reported that he had trouble getting 
around, that he could not pick up things, and that he needed 
help bathing.

During a June 2006 VA examination, the Veteran reported that 
it was very difficult for him to use his hands manually at 
all; and that he applied ointments and creams daily, and had 
required antibiotics multiple times during the last 12 months 
for fissuring and bacterial super-infection.  The examiner 
reviewed the Veteran's claims file, and noted the Veteran's 
medical history.  The examiner found the Veteran's condition 
to be chronic and unremitting.

Another VA examiner in June 2006 indicated that the Veteran's 
depression appeared to be moderate-to-severe and persisted 
for years.  The examiner opined, however, that the Veteran's 
depression had not precluded activities of daily living.
 
In determining whether a permanent need for regular A&A 
existed, a VA staff physician reported in August 2007 that 
the Veteran could not walk unaided and that he used a walker.  
The physician also reported that the Veteran was able to feed 
himself, but that he had difficulty holding a spoon or fork.  
The physician indicated that the Veteran needed assistance in 
bathing and tending to other hygiene needs.  The Veteran was 
not confined to bed, and was able to sit up.  The Veteran was 
not blind, but he did not drive; he needed help with travel 
and could not leave his home without assistance.  The 
physician also indicated that the Veteran required nursing 
home care, and that his inability to get to his medical 
appointments had adversely affected his health.

In August 2008, the Veteran testified that he needed 
assistance with his medications, and that he could neither 
cook nor drive.  He testified that he had difficulties 
grasping or manipulating with his hands; and had difficulties 
with his feet swelling, and could not walk or stand for 
prolonged periods.  He testified that he needed help to 
dress, and also needed assistance with bathing.  
Specifically, the Veteran indicated that he could not bathe 
himself because the skin on his hands became too wet and 
cracked.  The Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The evidence does not show that the Veteran is housebound or 
confined to his immediate premises due to his service-
connected disabilities.

The overall clinical findings and observations made by VA 
examiners, coupled with testimony presented at the August 
2008 hearing, suggest that the Veteran requires assistance in 
bathing and tending to other hygiene needs. He has marked 
functional impairment in both hands and feet, which is 
chronic and unremitting as noted by a June 2006 examiner; 
this symptomatology primarily has been associated with his 
service-connected hyperkeratosis of the palms and soles of 
feet.  The Veteran is not a patient in a nursing home, 
although he appears to require nursing home care.  He is not 
bedridden.  Hence, the evidence demonstrates an inability to 
perform certain functions associated with daily living.  
Notwithstanding the opinion that the Veteran's service-
connected dysthymic disorder does not preclude activities of 
daily living, the Board finds the evidence at least in 
relative equipoise on the question of whether the Veteran is 
so helpless as to need regular A&A.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, an award of SMC, based on the Veteran's need for 
A&A, is warranted.  In reaching this decision, the Board has 
extended the benefit of the doubt to the Veteran.  
38 U.S.C.A. § 5107.


ORDER

Special monthly compensation based on the Veteran's need for 
regular aid and attendance is allowed, subject to the 
regulations governing the award of monetary benefits. 




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


